DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	
	Claim 5 recites limitations of “the pad portion of the fourth electrode is closer to the cell array region than the pad portion of the first electrode”, which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	


    PNG
    media_image1.png
    571
    835
    media_image1.png
    Greyscale

	If it were the case, why the pad portion of the fourth electrode SGEa would be closer to the cell array region CAR than the pad portion of the first electrode GGE1 when the fourth electrode SGEa is located above the first electrode GGE1.   The only reasonable interpretation for claim 5 is that pad portion of the fourth electrode SGEa is closer to the cell array region CAR than the pad portion of the first electrode GGE1 in the first direction (i.e. the lateral direction).   However, the phrase “in the first direction” was not recited in claim 5, causing the foregoing confusion.  Claims 1 and 11 have the Claims 2-4, 6-10 and 12-18 are also rejected for the same reason as that of claims 1 and 11, as they are dependent from the rejected claims 1 and 11.	
	The applicant is invited to clarify the foregoing issues and make proper amendment in the subsequent correspondence. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the pad portion of the first electrode is closer to the cell array region than the pad portion of the second electrode“ in claim 1 renders indefinite as to whether it is based on a lateral direction or a vertical direction for the comparison. (Emphasis added)  Claim 5 has the similar deficiencies as that of claim 1.
	Taking the prior art US 10,720,441 as the example, the pad portion ELP1 of the first electrode is closer to the cell array region CAR than the pad portion ELP2 of the second electrode along the vertical direction, whereas, the pad portion ELP2 of the closer to the cell array region CAR than the pad portion ELP1 of the first electrode along the lateral direction.


    PNG
    media_image2.png
    555
    828
    media_image2.png
    Greyscale

	Claims 2-10 are also rejected for the same reason as that of claim 1, as they are dependent from the rejected claim 1.
	The recitation “the pad portions of the first electrodes are closer to the cell array region than the pad portions of the second electrodes“ in claim 11 renders indefinite as to whether it is based on a lateral direction or a vertical direction for the comparison.
	Claims 12-18 are also rejected for the same reason as that of claim 11, as they are dependent from the rejected claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 10,777,565).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In re claim 1, Jung et al., in Figs. 2, 3 and corresponding text, teach a three-dimensional semiconductor memory device, comprising: 
a substrate 10 including a cell array region CAR and a connection region CNR (Fig. 2); and
an electrode structure ST extending along a first direction (i.e. a lateral direction) from the cell array region CAR to the connection region CNR and including a plurality of electrodes EL1/EL2/EL4 vertically stacked on the substrate 10, each of the electrodes EL1/EL2/EL4 including an electrode portion on the cell array region CAR and a pad portion ELp1/ELP2/EL4p on the connection region CNR,
      wherein the electrodes EL1/EL2/EL4 include a first electrode EL1 located at a first level from the substrate 10 and a second electrode EL2 located at a second level from the substrate 10, the second level being higher than the first level, and the pad portion ELp1 of the first electrode EL1 is closer to the cell array region CAR than the pad portion ELp2 of the second electrode EL2 in the first direction (i.e. the lateral direction).

    PNG
    media_image3.png
    459
    695
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    816
    media_image4.png
    Greyscale


	In re claim 5, Jung et al., in Figs. 2, 3 and corresponding text, teach that the electrodes EL1/EL2/EL4 further include a fourth electrode EL4 located at a .

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2010/0090286.   The improvement comprises: a plurality of cell gate electrodes vertically stacked between the ground select gate electrodes and the first and second string select gate electrodes, wherein the pads of the ground select gate electrodes are between the pad portions of the first and second string select gate electrode and the pad portion of the cell gate electrodes (claim 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 11, 2021



/HSIEN MING LEE/